COURT OF APPEALS OF VIRGINIA


              Present: Judges Humphreys, O’Brien and Senior Judge Bumgardner
UNPUBLISHED



              JODY CHYENNE LAMBERT
                                                                                 MEMORANDUM OPINION*
              v.      Record No. 1926-15-2                                           PER CURIAM
                                                                                     MAY 3, 2016
              APPOMATTOX COUNTY
               DEPARTMENT OF SOCIAL SERVICES


                                  FROM THE CIRCUIT COURT OF APPOMATTOX COUNTY
                                               Donald C. Blessing, Judge

                                (Kemper M. Beasley, III; Joyce M. Coleman, Guardian ad litem for
                                appellant; Lawson & Beasley, on brief), for appellant.

                                (Michael J. Brickhill; David P. Mitchel; Yvonne Z. Schewel,
                                Guardian ad litem for the minor child, on brief), for appellee.


                      Jody Chyenne Lambert (mother) appeals the order terminating her parental rights to her

              child. Mother argues that the trial court erred by (1) finding that she failed to substantially remedy

              the conditions which led to the abuse and neglect finding and foster care placement of the child and

              (2) finding that the remedial services offered by the Appomattox County Department of Social

              Services (the Department) were sufficient. Upon reviewing the record and briefs of the parties,

              we conclude that this appeal is without merit. Accordingly, we summarily affirm the decision of

              the trial court. See Rule 5A:27.

                                                          BACKGROUND

                      We view the evidence in the light most favorable to the prevailing party below and grant

              to it all reasonable inferences fairly deducible therefrom. See Logan v. Fairfax Cty. Dep’t of

              Human Dev., 13 Va. App. 123, 128, 409 S.E.2d 460, 463 (1991).

                      *
                          Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       Mother’s child was born prematurely in July 2014. The child required hospitalization for

approximately a month after her birth. A few days after the child’s birth, the hospital contacted

the Department because of concerns about mother’s behavior and parenting skills. Mother has

been diagnosed with autism spectrum disorder, personality disorder, depressive disorder,

depression, asthma, and Type 1 diabetes.

       The Department conducted a home visit. Mother lived with her brother and her mother

(maternal grandmother). The house was cluttered, had “little to no” floor space, and had safety

hazards. The home smelled like dog urine, and the social worker observed a dog urinating on the

floor. There were four adult dogs and five puppies living in the home.

       The Department sought an emergency removal, and the child was removed on August 26,

2014, before she was discharged from the hospital. Since the removal, the Department

recommended that mother participate in mental health services. Mother insisted on acquiring

mental health services without the Department’s assistance; however, as of May 14, 2015,

mother still had not acquired any mental health services.

       While the child was in foster care, the Department spoke with mother about the

cleanliness of her home. In October 2014, the Department offered a service where a professional

would help mother clean the home, but mother refused.

       The Department referred mother for a psychological evaluation and parenting assessment

with Dr. A.J. Anderson. Mother participated in the evaluations with Dr. Anderson, but she was

suspicious of the results. Consequently, she completed another psychological evaluation and

parenting assessment with Dr. Vivian L. Begali on January 9, 2015. Both doctors expressed

concern about mother’s ability to effectively parent the child due to her mental health issues.

Both recommended intensive mental health therapy.




                                               -2-
       From September 17 until December 1, 2014, mother participated in family coaching and

supervised visitations. Since mother showed little to no improvement in parenting skills or

maternal bonding, the services were cancelled.

       On February 5, 2015, the Appomattox County Juvenile and Domestic Relations District

Court entered an order terminating mother’s parental rights pursuant to Code § 16.1-283(B).

Mother appealed to the circuit court.

       On April 16, 2015, the circuit court entered an order finding that the Department did not

provide reasonable and appropriate services to mother. The circuit court overruled and

dismissed the Department’s petition to terminate mother’s parental rights, but retained

jurisdiction over the matter.

       The trial court wanted the Department to explain clearly what it expected of mother. The

Department then provided a detailed plan and reviewed it with mother. The Department

arranged for additional counseling, parent coaching, and supervised visitations, in which mother

participated. The Department also referred mother to parenting classes, which she completed.

On May 14, 2015, the Department, mother, and maternal grandmother agreed that mother would

complete a Virginia Independent Clinical Assessment Program (VICAP) to assess her eligibility

for mental health services. Mother completed the VICAP on June 2, 2015 and was found

eligible for intensive in-home counseling. Mother started in-home counseling on July 15, 2015.

However, at the time of the trial, mother still had not participated in the recommended

psychotherapy or supportive reality-oriented mental health treatment and counseling.

       The Department also expressed concern about mother’s codependency. For the first

twelve months that the child was in foster care, mother was engaged three times to three separate

men, none of whom were the child’s father. At the time of the final hearing, mother was

married.

                                               -3-
        The Department reviewed mother’s living situation with her several times, and on April

10, 2015, mother agreed to receive cleaning services. Steri-Clean Services attempted to provide

mother with assistance related to hoarding and the cleaning process, but determined that she was

not ready for their services. The Department told mother that the house had to be in an

appropriate condition by May 18, 2015. When the Department visited the home on May 18, it

was not clean and still had safety hazards. On July 15, 2015, the Department visited the home

again, and it still was not in an appropriate condition. On August 13, 2015, the Department

visited the home again, and all of the previous issues were remedied, with the exception of the

carpet.1 On October 8, 2015, the Department visited the home again. The social worker noted

that the condition of the home had regressed. There were five dogs in the home. Clutter was

everywhere, and dog feces were in the middle of the floor.

        Despite all of the services provided, including the counseling and classes, mother still

was unable to recognize the child’s developmental and safety needs. Mother never progressed

beyond supervised visitations. Mother “has periods of relative stability when she is more or less

functional and this stability alternates with episodes of dysfunction or psychosis where her

behavior is erratic, [sic] judgment and control are markedly impaired . . . .” The Department was

concerned that mother’s “erratic moods, emotions, and thought processes represent a significant

risk to the safety of any child in her care.”

        In September 2015, the Department filed another petition to terminate mother’s parental

rights and a foster care plan with the goal of adoption. On November 6, 2015, the parties

appeared before the circuit court. After hearing all of the evidence and argument, the trial court

found that it was in the child’s best interests to terminate mother’s parental rights pursuant to

Code § 16.1-283(C)(2). The trial court noted that there were some improvements made in the


        1
            The carpet was determined not to be sanitary for a child.
                                                 -4-
condition of the home, but there also has been “back sliding.” The trial court also found that

mother has not taken any responsibility for her actions or why the child has been placed in foster

care; instead, she “shifts the blame.” The trial court stated that mother “either can’t or has a

great reluctance to put this child’s needs first.” Furthermore, the trial court found that mother

has not accepted or trusted outside services, and “[p]erhaps she is incapable of receiving that and

doing what they say.” On November 18, 2015, the trial court entered final orders terminating

mother’s parental rights and approving the foster care plan with the goal of adoption. This

appeal followed.

                                              ANALYSIS2

                                         Assignment of error #1

          Mother argues that the trial court erred in finding that she failed to substantially remedy

the conditions which led to the child being placed in foster care. She contends she improved the

condition of the home. She testified that she removed the carpet from most of the house, and

there was no carpet in the child’s bedroom. She further explained that the pets do not regularly

go to the bathroom on the floor, and if it happens, she cleans it up. Mother also asserts that she

has done everything that the Department required of her.

          “Where, as here, the court hears the evidence ore tenus, its finding is entitled to great

weight and will not be disturbed on appeal unless plainly wrong or without evidence to support

it.” Martin v. Pittsylvania Cty. Dep’t of Soc. Servs., 3 Va. App. 15, 20, 348 S.E.2d 13, 16 (1986)

(citation omitted). When considering termination of parental rights, “the paramount

consideration of a trial court is the child’s best interests.” Logan, 13 Va. App. at 128, 409 S.E.2d

at 463.


          2
         The Department argues that mother did not preserve her assignments of error pursuant
to Rule 5A:18. The Court finds the mother’s arguments were preserved in her motions to strike
and closing argument.
                                             -5-
       A court may terminate parental rights if:

               The parent or parents, without good cause, have been unwilling or
               unable within a reasonable period of time not to exceed twelve
               months from the date the child was placed in foster care to remedy
               substantially the conditions which led to or required continuation
               of the child’s foster care placement, notwithstanding the
               reasonable and appropriate efforts of social, medical, mental health
               or other rehabilitative agencies to such end.

Code § 16.1-283(C)(2).

               [S]ubsection C termination decisions hinge not so much on the
               magnitude of the problem that created the original danger to the
               child, but on the demonstrated failure of the parent to make
               reasonable changes. Considerably more “retrospective in nature,”
               subsection C requires the court to determine whether the parent has
               been unwilling or unable to remedy the problems during the period
               in which he has been offered rehabilitation services.

Toms v. Hanover Dep’t of Soc. Servs., 46 Va. App. 257, 271, 616 S.E.2d 765, 772 (2005)

(quoting City of Newport News Dep’t of Soc. Servs. v. Winslow, 40 Va. App. 556, 562-63, 580
S.E.2d 463, 466 (2003)).

       Contrary to mother’s assertions, she did not substantially remedy the situation that led to

the child being placed in, and remaining in, foster care. The living conditions at the house had

regressed from August to October 2015. The Department presented photographs of the house

and its condition in October 2015. In addition to the dog feces on the floor, the trial court noted

the stacks of items throughout the house, and the fact that nobody could sit down in the kitchen

or dining room because of the clutter. Furthermore, the trial court commented on mother’s lack

of trust in outside services. She was reluctant to engage in services and delayed her involvement.

The evidence proved that mother was not in a position to care for the child.

       “It is clearly not in the best interests of a child to spend a lengthy period of time waiting

to find out when, or even if, a parent will be capable of resuming his [or her] responsibilities.”




                                                   -6-
Kaywood v. Halifax Cty. Dep’t of Soc. Servs., 10 Va. App. 535, 540, 394 S.E.2d 492, 495

(1990).

          Based on the record, the trial court did not err in finding that mother had not substantially

remedied the conditions which led to the child being placed in, and remaining in, foster care.

                                        Assignment of error #2

          Mother argues that the trial court erred in finding that the remedial services provided by

the Department were sufficient. After the April 16, 2015 order, the Department provided

additional services to mother. However, mother emphasizes there was one incident in which the

Department did not teach the mother alternative behavior. In August 2015, the foster mother

brought the child to the supervised visit. Mother did not recognize that the child was having

difficulty with the transition. Instead, mother scooped up the child and ran outside to show the

child two dogs. Mother did not look for traffic. She put the child right in front of the dogs’

faces. One dog was tied up, but the other dog was loose. Mother did not realize the danger of

placing the child’s face so close to the dogs. The foster care mother asked the parenting

coordinator if he was going to say something. He said, “well, I guess it’s a nice dog . . . because

it hasn’t bitten her yet.” Mother uses this example as evidence that the Department provided

inadequate services to improve her parenting skills.

          Pursuant to Code § 16.1-283(C)(2), the Department is supposed to provide “reasonable

and appropriate efforts” to help mother substantially remedy the conditions that led to the child

being placed in, and remaining in, foster care. “‘Reasonable and appropriate’ efforts can only be

judged with reference to the circumstances of a particular case. Thus, a court must determine

what constitutes reasonable and appropriate efforts given the facts before the court.” Ferguson v.

Stafford Cty. Dep’t of Soc. Servs., 14 Va. App. 333, 338, 417 S.E.2d 1, 4 (1992).




                                                  -7-
       At the November 6, 2015 hearing, the trial court determined that the Department had

provided sufficient services to mother. Since the April 16, 2015 order, the Department provided

additional counseling services, as well as supervised visitation and parenting classes. It also

offered cleaning services. Mother was hesitant to accept the services. She did not trust anyone

and tried to blame others for the situation. The trial court stated that mother was perhaps

“incapable of receiving [the services] and doing what [the professionals] say.”

       “The Department is not required ‘to force its services upon an unwilling or disinterested

parent.’” Logan, 13 Va. App. at 130, 409 S.E.2d at 463-64 (quoting Barkey v. Commonwealth,

2 Va. App. 662, 670, 347 S.E.2d 188, 192 (1986)).

       Contrary to mother’s arguments, the record provides sufficient evidence to prove that the

Department provided reasonable and appropriate services; however, mother was reluctant to use

the services. She was unable or unwilling to improve her situation. Consequently, the trial court

did not err in finding that it was in the child’s best interests to terminate mother’s parental rights

and approve the goal of adoption.

                                           CONCLUSION

       For the foregoing reasons, the trial court’s ruling is summarily affirmed. Rule 5A:27.

                                                                                            Affirmed.




                                                 -8-